Citation Nr: 1101775	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  02-20 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for recurrent lumbar strain 
with degenerative disc disease of the lumbar spine, evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to March 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Veteran's claim of entitlement 
to an increased evaluation for his recurrent lumbar strain 
disability, as well as a claim of entitlement to secondary 
service connection for degenerative disc disease of the lumbar 
spine.  

In September 2004, the Board granted service connection for 
degenerative disc disease of the lumbar spine, and remanded the 
issue of entitlement to an increased rating for further 
development.  By a rating action in March 2005, the RO re-
characterized the Veteran's back disorder as recurrent lumbar 
strain with degenerative disc disease of the lumbar spine and a 
40 percent disability was assigned, effective December 29, 2000.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, the claim for an increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

(A claim of service connection for depression and a claim for a 
total disability rating based on individual unemployability were 
developed for appellate review after the case was last before the 
Board in 2005; however, both claims were later granted by the RO 
in August 2009.)


REMAND

The Veteran contends that the symptoms associated with his 
service-connected lumbar strain with degenerative disc disease 
are more disabling than reflected by the currently assigned 40 
percent rating.  

The duty to assist requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
a claim, and in claims for disability compensation, the duty to 
assist requires that VA provide medical examinations or obtain 
medical opinions when necessary for a decision.  See 38 C.F.R. 
§ 3.159.  After examining the record, the Board concludes that 
further assistance to the Veteran is required in order to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

As noted above, the Board remanded the case to the RO in 
September 2004.  In its remand, the Board directed that the 
Veteran be afforded a VA examination in order to determine the 
severity of his low back disorder.  Pursuant to the remand, the 
Veteran was afforded a VA examination in March 2005.  However, in 
an informal hearing presentation, dated in October 2010, the 
Veteran's service representative indicates that the Veteran's 
lumbar spine has continued to deteriorate with increasing pain, 
and diminished sensory function in the lower extremities.  It was 
also argued that recent treatment records reflect a worsening of 
the condition since the March 2005 examination with complaints of 
pain, numbness and severely limited and painful active motion.  

Review of the record discloses that the Veteran last had a VA 
examination for evaluation of the lumbar spine in March 2005, 
more than 5 years ago.  While the supplemental statement of the 
case (SSOC) issued in May 2010 references a March 12, 2010 
examination, the report of such examination is not associated 
with the claims folder.  As such, the Board is unable to review 
the report and make findings based on the March 12, 2010 
examination.  The report of any examination conducted in about 
March 2010 must be associated with the file prior to appellate 
consideration of this issue.  The SSOC also noted that the 
examination only reported a history of chronic low back pain.  
This suggests that the examination report likely does not contain 
sufficient information upon which to evaluate the current 
severity of the Veteran's low back disorder.  

The Court has held that when the available evidence is too old to 
adequately evaluate the current state of the condition, VA must 
provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (a veteran is entitled to a new examination after 
a two-year period between the last VA examination and the 
veteran's contention that the pertinent disability has increased 
in severity); see also Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Under the circumstances of this case, the Board is of 
the opinion that the Veteran should be afforded a VA examination 
for the purpose of determining the current severity of the 
service-connected disability on appeal.  Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the agency of original jurisdiction (AOJ) for the following 
actions: 

1.  The AOJ should obtain up-to-date VA 
treatment records beginning in January 
2010, to include any VA examination 
reports.  Any additional evidence pertinent 
to the Veteran's claim obtained by the AOJ 
should be associated with the claims 
folder.  Specific attention should be given 
to obtaining any examination report 
prepared on or about March 12, 2010.  (See 
May 2010 SSOC)

2.  The Veteran should be afforded a VA 
examination in order to determine the 
current severity of the service-connected 
low back disorder.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  All necessary tests and 
studies should be conducted, including 
range-of-motion testing, and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should identify any orthopedic and 
neurological symptoms related to the 
service-connected disability and fully 
describe the extent and severity of those 
symptoms.  Pain or other functional losses 
should be equated to additional loss of 
motion (beyond that demonstrated 
clinically).  

The examiner should also document the 
number of weeks, if any, that the Veteran 
has had "incapacitating episodes," defined 
as a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a physician 
and treatment by a physician.  The examiner 
should provide a comprehensive report, 
including complete rationale for all 
conclusions reached.  

3.  The AOJ should ensure that all 
requested actions have been accomplished.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  Thereafter, the AOJ should readjudicate 
the Veteran's claim in light of the 
additional evidence obtained.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a SSOC, which includes a 
summary of additional evidence submitted, 
and any additional applicable laws and 
regulations.  The SSOC must provide reasons 
and bases for the decision reached.  
Thereafter, the Veteran and his 
representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand the Board intimates no 
opinion, either factual or legal, as to the ultimate 
determination warranted in this case.  The purposes of the remand 
are to further develop the record and to afford the Veteran due 
process of law.  No action is required of the Veteran until he 
receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

